Name: 2000/603/EC: Council Decision of 28 September 2000 appointing three Belgian members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2000-10-11

 Avis juridique important|32000D06032000/603/EC: Council Decision of 28 September 2000 appointing three Belgian members of the Committee of the Regions Official Journal L 257 , 11/10/2000 P. 0027 - 0027Council Decisionof 28 September 2000appointing three Belgian members of the Committee of the Regions(2000/603/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas three seats as member of the Committee of the Regions have become vacant following the resignations of Mr Johan SAUWENS, Mr Luc VAN DEN BOSSCHE and Mr Karel DE GUCHT, notified to the Council on 28 August, 5 September and 12 September 2000 respectively;Having regard to the proposal from the Belgian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Bert ANCIAUX is hereby appointed in place of Mr Johan SAUWENS, Mr Gilbert BOSSUYT in place of Mr Luc VAN DEN BOSSCHE, and Mr Stefaan PLATTEAU in place of Mr Karel DE GUCHT for the remainder of their current terms of office, which run until 25 January 2002.Done at Brussels, 28 September 2000.For the CouncilThe PresidentD. Vaillant(1) OJ L 28, 4.2.1998, p. 19.